Citation Nr: 0119336	
Decision Date: 07/25/01    Archive Date: 07/31/01

DOCKET NO.  00-20 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a bilateral knee 
disability.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from June 1992 to June 
1996.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision of the 
Detroit, Michigan, Department of Veterans Affairs (VA) 
Regional Office (RO).

In an April 1997 rating decision, the RO denied entitlement 
to service connection for a bilateral knee disability.  That 
month, the veteran was informed of this adverse 
determination, along with his appellate rights.  No timely 
appeal was filed in the year following issuance of notice of 
that decision.  The rating decision, therefore, became final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104 (a), 
20.302, 20.1103 (2000).  Thus, the bilateral knee disability 
issue on appeal is as characterized on the first page of this 
decision.  See Barnett v. Brown, 8 Vet. App. 1, 4 (1995) 
(Board has a legal duty to consider the requirement of 
whether new and material evidence has been submitted 
regardless of the RO's actions). 

Additionally, the Board notes that the veteran's appeal 
originally included the issue of entitlement to service 
connection for prostatitis.  During the pendency of the 
appeal, pursuant to a hearing officer's decision, a rating 
decision in November 2000 granted service connection for 
prostatitis, evaluated as 10 percent disabling.  The veteran 
was notified of this decision and has not filed a notice of 
disagreement therewith to date.  Therefore, the issue of any 
higher evaluation for this disability is not presently in 
appellate status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997)(where an appealed claim for service connection is 
granted during the pendency of the appeal, a second notice of 
disagreement must thereafter be timely filed to initiate 
appellate review of the claim concerning the compensation 
level assigned for the disability).



FINDINGS OF FACT

1.  An unappealed April 1997 RO decision denied service 
connection for bilateral knee disability.  

2.  Evidence received since the April 1997 RO decision is new 
and bears directly and substantially on the matter under 
consideration, and is so significant that it must be 
considered in order to fairly decide the claim.


CONCLUSION OF LAW

New and material evidence has been received and the claim of 
entitlement to service connection for bilateral knee 
disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the veteran filed his original claim for 
service connection for bilateral knee disability in August 
1996.  This claim was denied by the RO in a rating decision 
in April 1997.  That month, the veteran was provided notice 
of his procedural and appellate rights with respect to this 
issue, however, he did not file an appeal.  The veteran's 
failure to timely file a notice of disagreement renders the 
RO's April 1997 determination, denying service connection for 
bilateral knee disability, final.  38 U.S.C.A. § 7105; 38 
C.F.R. § 20.1103. 

The evidence of record at the time of the April 1997 RO 
decision consisted of a report of VA examination in December 
1996.  Efforts to obtain service medical records from all 
potential sources were unsuccessful.  At the time of the 
December 1996 VA examination, the veteran reported that, in 
1992, he had developed pain in both knees after running and 
had been treated with pain medications and exercises.  
Examination of the knees was unremarkable and X-rays of the 
knees were normal.  The diagnosis was history of aching in 
the knees.  

In April 1997, the RO denied service connection for bilateral 
knee disability.  

Subsequent to the April 1997 RO decision, additional evidence 
has been submitted, including service medical records, 
received in August 2000, showing that the veteran was seen in 
December 1993 for complaint of intermittent bilateral knee 
pain and that probable mild osteoarthritis was diagnosed.  
The service medical records also show he was treated for knee 
pain in September 1995.  The assessment was rule out 
patellofemoral syndrome.  The additional evidence also 
includes a VA outpatient treatment record dated in January 
2000 which reflects a diagnosis of degenerative joint disease 
of the knees and a VA outpatient treatment record dated in 
August 2000 wherein a physician's assistant opines that the 
veteran's bilateral knee disability is directly related to 
service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Additionally, the veteran can be granted service connection 
for certain diseases, including arthritis, if the disability 
becomes manifest to at least a compensable degree within one 
year after separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.307, 3.309(a) (2000).  Notwithstanding the applicable 
presumptive period, direct service connection may be 
established by evidence demonstrating that a disease was in 
fact incurred or aggravated during active service.  38 C.F.R. 
§ 3.303(d) (2000).

If a claim for service connection was previously finally 
denied, the veteran must submit new and material evidence in 
order to reopen his claim.  38 U.S.C.A. § 5108.  New and 
material evidence means evidence not previously submitted to 
agency decision makers that bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156; also see 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Upon review, the Board finds that the service medical records 
as well as the VA outpatient treatment records cited above 
constitute new and material evidence to reopen the claim for 
service connection for bilateral knee disability.  This 
medical evidence showing treatment for bilateral knee pain in 
service, a current bilateral knee disability and an opinion 
attributing the veteran's bilateral knee disability to 
service is new, and is so significant that it must be 
considered in connection with the evidence previously of 
record.  38 C.F.R. § 3.156; Hodge.  In this regard, for the 
purpose of determining whether evidence is new and material, 
evidence is presumed credible and accorded full weight; the 
evidence is weighed and credibility assessed after the claim 
is reopened.  Justus v. Principi, 3 Vet.App. 510 (1993).  
Therefore, new and material evidence has been submitted and 
the claim of entitlement to service connection for bilateral 
knee disability is reopened.  38 U.S.C.A. § 5108.


ORDER

New and material evidence having been submitted, the appeal 
to reopen the claim for service connection for bilateral knee 
disability is granted, to this extent.


REMAND

Having determined that new and material evidence has been 
presented, the service connection claim must be considered de 
novo.  In this regard, additional development is necessary.  

The service medical records show that the veteran was seen in 
December 1993 for complaint of intermittent bilateral knee 
pain and popping in the knees.  Clinical evaluation was 
unremarkable.  Probable mild osteoarthritis was diagnosed 
without X-rays.  Following a complaint of left knee pain in 
September 1995, clinical evaluation was again unremarkable.  
The assessment was rule out patellofemoral syndrome.  The 
veteran was sent to knee school to learn how to deal with 
this condition.  Thereafter, the records are negative for 
complaint or clinical findings regarding the knees.   

Post-service medical evidence includes a December 1996 VA 
examination which found that clinical evaluation of the knees 
was unremarkable and X-rays of the knees were normal.  The 
diagnosis was history of aching in the knees.  The evidence 
also includes a VA outpatient treatment record dated in 
January 2000 which reflects a diagnosis of chronic 
degenerative joint disease of the knees.  The Board notes, 
however, that the diagnosis was not supported by X-rays of 
the knees.  

A review of the evidence leads the Board to believe that a VA 
examination is required to clarify the existence and etiology 
of any current bilateral knee disability.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

Accordingly, this case is REMANDED for the following:

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for a knee 
disability since service.  After securing 
any necessary authorizations, the RO 
should request copies of all indicated 
records which have not been previously 
secured and associate them with the 
claims folder.  If after making 
reasonable efforts, the RO is unable to 
obtain all of the relevant records so 
sought, the RO must provide the veteran 
with written notification that it was 
unable to obtain records with respect to 
the claim.  Such notification must be in 
compliance with Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  A copy of 
the notice must be associated with the 
claims file. 

2.  After the above development has been 
completed, the RO should schedule the 
veteran for a VA examination to determine 
the nature and etiology of all current 
knee disability.  All indicated tests, 
studies and X-rays should be performed 
and all clinical findings should be noted 
in detail.  The examiner should provide 
an opinion as to whether it is at least 
as likely as not that any knee or 
bilateral knee disability found is 
related to the veteran's period of 
service.  The complete rationale for any 
opinion expressed must be provided.  The 
claims folder and a separate copy of this 
remand should be made available to and 
reviewed by the examiner prior to the 
examination.  The RO should inform the 
veteran of all consequences of his 
failure to report for the examination in 
order that he may make an informed 
decision regarding his participation in 
said examination.  

3.  After the above development, the RO 
should review the claims folder and 
ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
report of examination.  If the report 
does not include sufficient data or an 
adequate response to the specific opinion 
requested, the report must be returned to 
the examiner for corrective action.  
38 C.F.R. § 4.2.  

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  

5.  Thereafter, the RO should 
readjudicate the claim on appeal.  

If the benefit sought remains denied, the veteran and his 
representative should be provided a supplemental statement of 
the case, which reflects RO consideration of all additional 
evidence, and the opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
review.  The purpose of this REMAND is to obtain additional 
evidence and ensure that the veteran is afforded all due 
process of law.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.  No action is required by the veteran until 
contacted by the RO.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 


